987 So.2d 234 (2008)
Elbert D. HANEY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-797.
District Court of Appeal of Florida, Fourth District.
July 30, 2008.
Elbert D. Haney, Florida City, pro se.
Bill McCollum, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Elbert D. Haney seeks review of an order denying his rule 3.850 motion for postconviction relief as successive. That determination was made based on this court's affirmance of Haney's previous motion to withdraw plea. In reviewing that case we note that any reference by this court to treatment of that appeal as involving a rule 3.850 motion was inadvertent.
Haney had filed a motion to withdraw pursuant to Florida Rule of Criminal Procedure 3.170(l). The trial court denied the motion without reference to rule 3.850.
As a result, the rule 3.850 motion dated October 2005 is not a successive postconviction relief motion. Consequently, the case is remanded for further review of that motion.
WARNER, POLEN and STEVENSON, JJ., concur.